                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DENISE DENOVA,

      Plaintiff,

v.                                                 Case No. 8:17-cv-2204-T-23AAS

OCWEN LOAN SERVICING,

      Defendant.
______________________________________/

                                      ORDER

      Denise Denova and Ocwen Loan Servicing jointly move to file portions of their

motions for summary judgment under seal. (Doc. 39). At the November 7th hearing

concerning the parties’ motion, the undersigned expressed doubt about whether the

materials at issue met the standard for sealing under Local Rule 1.09(a). As a result,

the November 26th order required counsel to confer with each other and third-party

Aspect Software to determine which materials required sealing and why. (Doc. 57).

The parties complied and submitted a joint notice. (Doc. 61).

      In relevant part, Local Rule 1.09(a) states the following:

      Unless filing under seal is authorized by statute, rule, or order, a party
      seeking to file under seal any paper or other matter in any civil case
      shall file and serve a motion, the title of which includes the words
      “Motion to Seal” and which includes: (i) an identification and description
      of each item proposed for sealing; (ii) the reason that filing each item is
      necessary; (iii) the reason that sealing each item is necessary; (iv) the
      reason that a means other than sealing is unavailable or unsatisfactory
      to preserve the interest advanced by the movant in support of the seal;
      (v) a statement of the proposed duration of the seal; and (vi) a
      memorandum of legal authority supporting the seal.



                                          1
       In their notice, the parties narrowed the prior request to eleven pages from the

deposition of Don Hudecek (Senior Product Manager at Aspect Software). (Doc. 61).

The parties claim the material in Mr. Hudecek’s deposition is “integral” to the parties’

motions for summary judgment and highly confidential proprietary information of

non-party Aspect Software. (Doc. 39, p. 3; Doc. 61, p. 2).

       The parties’ notice includes Mr. Hudecek’s signed declaration. (Doc. 61, pp. 5–

7).   Mr. Hudecek states the eleven pages at issue contain highly confidential

information about Aspect Software’s products. (Id.). He also states the information

is not publicly available and contains sensitive information about Aspect Software’s

“product specifications, functionalities, and modes of operations.” (Id. at 6).

       According to the parties, no other means other than sealing the eleven pages

from Mr. Hudecek’s deposition is available. (Doc. 39, p. 4; Doc. 61). The parties

request that the material remain sealed until this litigation ends. (Doc. 39, p. 4). And

the parties provided a memorandum of legal authority to support their motion to seal.

(Docs. 39, 61).

       The parties satisfied the requirements under Local Rule 1.09(a) for sealing

eleven pages of Mr. Hudecek’s deposition. The following is therefore ORDERED:

       1.     The parties’ joint motion for leave to file under seal (Doc. 39) is

              GRANTED.

       2.     Ms. Denova and Ocwen must re-file in the public record their summary

              judgment briefing (with exhibits) as attachments to notices of filing (not

              motions). (Docs. 41–43).   The parties may only redact the eleven pages



                                           2
     of Mr. Hudecek’s deposition and any text within the briefing necessary

     to maintain the confidential information contained in those eleven

     pages. Ms. Denova and Ocwen must comply with this requirement by

     January 25, 2019.

3.   The Clerk is DIRECTED to upload the unredacted versions of Ms.

     Denova’s and Ocwen’s motions for summary judgment (previously

     presented to the undersigned for in camera review) under seal.

ENTERED in Tampa, Florida on January 7, 2019.




                                 3
